                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELE BROWN-COMFORT                              :      CIVIL ACTION
                                                   :
              v.                                   :
                                                   :
PROGRESSIVE INSURANCE                              :      NO. 18-2929


                                           ORDER

       AND NOW, this 24th day of January, 2019, upon consideration of, Plaintiff’s “Motion to

Compel Answers to Plaintiff’s Discovery Requests” (Document No. 12), Defendant’s Brief in

Opposition thereto (Document No. 15), and “Plaintiff’s Amended Reply Brief to Defendant’s Brief

in Opposition to Plaintiff’s Motion to Compel Answers to Plaintiff’s Discovery Requests”

(Document No, 23), it is hereby ORDERED that:

       1. Plaintiff’s Motion is DENIED, based upon attorney client privilege, as to BROWN-

          COMFORT 100025 and BROWN-COMFORT 100028.

       2. Plaintiff’s Motion is GRANTED in part and, on or before January 28, 2019, Defendant

          shall produce to Plaintiff unredacted copies of BROWN-COMFORT 100007 to

          BROWN-COMFORT            100008,    BROWN-COMFORT           100014    to   BROWN-

          COMFORT 100016, BROWN-COMFORT 100026 to BROWN-COMFORT 100027,

          and BROWN-COMFORT 100029 to BROWN-COMFORT 100030.

IT IS SO ORDERED.
                                             BY THE COURT:




                                               /s/ Carol Sandra Moore Wells             _
                                             CAROL SANDRA MOORE WELLS
                                             United States Magistrate Judge
